Name: 2007/79/EC: Commission Decision of 31 January 2007 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in Hungary (notified under document number C(2007) 325) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  health;  Europe;  international trade
 Date Published: 2007-02-02; 2007-08-24

 2.2.2007 EN Official Journal of the European Union L 26/5 COMMISSION DECISION of 31 January 2007 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in Hungary (notified under document number C(2007) 325) (Text with EEA relevance) (2007/79/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (3), and in particular Article 66(2) thereof, Whereas: (1) Directive 2005/94/EC lays down measures for the control of avian influenza and repeals Council Directive 92/40/EEC of 19 May 1992 introducing Community measures for the control of avian influenza (4), as from 1 July 2007. (2) As the final date for transposition of Directive 2005/94/EC into national law is 1 July 2007, Commission Decision 2006/415/EC of 14 June 2006 concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community and repealing Decision 2006/135/EC (5) and Commission Decision 2006/416/EC of 14 June 2006 concerning certain transitional measures in relation to highly pathogenic avian influenza in poultry or other captive birds in the Community (6), were adopted pending the transposition of that Directive. Those Decisions are to apply until 30 June 2007. (3) Decision 2006/415/EC lays down certain protection measures to be applied in the event of an outbreak of highly pathogenic avian influenza in poultry in the territory of a Member State caused by the highly pathogenic A virus of subtype H5, in order to prevent the spread of the avian influenza into the disease free parts of the Community thorough the movement of birds as well as products thereof. (4) Hungary has notified the Commission of an outbreak of H5N1 in poultry on its territory and has taken the appropriate measures as provided for in Decision 2006/415/EC, including the establishment of Areas A and B as provided for in Article 4 of that Decision. (5) The Commission has examined those measures in collaboration with Hungary, and is satisfied that the borders of Areas A and B established by the competent authority in that Member State are at a sufficient distance to the actual location of the outbreak. Areas A and B in Hungary can therefore be confirmed and the duration of that regionalisation fixed. (6) It is therefore necessary to amend Decision 2006/415/EC accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/415/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 31 January 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33), as corrected by OJ L 195, 2.6.2004, p. 12. (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 10, 14.1.2006, p. 16. (4) OJ L 167, 22.6.1992, p. 1. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (5) OJ L 164, 16.6.2006, p. 51. Decision as amended by Decision 2006/506/EC (OJ L 199, 21.7.2006, p. 36). (6) OJ L 164, 16.6.2006, p. 61. ANNEX ANNEX PART A Area A as established in accordance with Article 4(2): ISO country code Member State Area A Date until applicable Article 4(4)(b)(iii) Code (if available) Name HU HUNGARY 00006 In the county of CsongrÃ ¡d the municipalities of: 1.3.2007 Protection zone SZENTES LAPISTÃ  kÃ ¼lterÃ ¼let NAGYMÃ GOCS kÃ ¼lterÃ ¼let (partly) Surveillance zone DEREKEGYHÃ Z FÃ BIÃ NSEBESTYÃ N NAGYMÃ GOCS Ã RPÃ DHALOM (partly) SZENTES kÃ ¼lterÃ ¼let (partly) SZEGVÃ R kÃ ¼lterÃ ¼let (partly) SZÃ KKUTAS kÃ ¼lterÃ ¼let (partly) DEREKEGYHÃ Z PART B Area B as established in accordance with Article 4(2): ISO country code Member State Area B Date until applicable Article 4(4)(b)(iii) Code (if available) Name HU HUNGARY 00006 In the county of CsongrÃ ¡d the municipalities of: Ã RPÃ DHALOM BAKS BALÃ STYA CSANYTELEK CSONGRÃ D DÃ C EPERJES FELGYÃ  HÃ DMEZÃ VÃ SÃ RHELY KISTELEK MÃ RTÃ LY MINDSZENT NAGYTÃ KE Ã PUSZTASZER PUSZTASZER SZEGVÃ R SZÃ KKUTAS SZENTES TÃ MÃ RKÃ NY 1.3.2007